 1
     Karen L. Jacobsen      (CSB #125684)
 2
     Brian P. Dolin         (CSB #182971)
     JACOBSEN & McELROY PC
 3   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 4
     Tel.     (916) 971-4100
 5   Fax      (916) 971-4150
     E-Mail:        kjacobsen@jacobsenmcelroy.com
 6                  bdolin@jacobsenmcelroy.com

 7
     Attorneys for Defendant
 8
     SAFEWA Y INC. (erroneously sued herein as SAFEWA Y INC., dba SAFEWA Y)

 9   John P. Carty (CSB #95725)
     CARTY LAW OFFICES
10
     4537 Quail Lakes Drive
11
     Stockton, CA 95207
     Tel.    (209) 477-0711
12   Fax     (209) 477-0714
     E-Mail:        jcarty@cartylaw.org
13

14   Attorneys for Plaintiffs
     RUDOLPH LEON and SUSAN LEON
15

16                                  UNITED STATES DISTRICT COURT

17                                EASTERN DISTRICT OF CALIFORNIA

18
      RUDOLPH LEON and SUSAN LEON,                  )   Case No.: 2:18-CV-01696-JAM-DB
19
                                                    )
                                                        ACTION FILED: 05/09/18
20                  Plaintiffs,                     )
                                                    )
21          vs.                                     )
                                                    ) STIPULATED PROTECTIVE ORDER RE
22
      SAFEWA Y INC., dba Safeway; and DOES          ) NONDISCLOSURE OF PROPRIETARY
23    1-25, inclusive,                              ) AND/OR CONFIDENTIAL
                                                    ) INFORMATION, DOCUMENTS,
24


25
     ___________________________
              Defendants.
                                 )
                                                    ) TESTIMONY AND THINGS


26

27

28



                                                        -1-


                                                                            STIPULATED PROTECTIVE ORDER
 1          The parties, through their attorneys of record, agree and stipulate as follows:
 2          1.      PURPOSE
 3          During the course of this litigation (including pre-litigation investigation as well as discovery
 4   and investigation conducted during the litigation and through trial and appeal), there may be information,
 5   documents, testimony and things disclosed, discovered or produced by a party or parties which at least
 6   one party considers confidential, proprietary, private or sensitive in nature. A party asserting material is
 7   confidential, proprietary, private or sensitive may suffer harm if such material is published, disclosed or
 8   disseminated for any purpose other than investigation and preparation for the trial and appeal of this
 9   action. The parties therefore seek to establish a mechanism to provide special protection from any further
10   disclosure of such material, and accordingly petition the court to enter the following Stipulated Protective
11   Order which will govern all pre-litigation investigation undertaken in the above-captioned matter, as
12   well as all discovery and investigation which has taken place up to the date this Stipulation is fully
13   executed, and which may take place hereafter, through trial and appeal.
14          2.      DEFINITION OF "CONFIDENTIAL" MATERIAL
15          As a general guideline, materials designated "Confidential" shall be confidential and sensitive
16   information and things, specifically including material of a proprietary business nature which might be
17   of value to a potential competitor of the party holding the proprietary rights thereto, and which therefore
18   must be protected from disclosure to third parties. Confidential information shall include, but not be
19   limited to, information, documents, testimony and tangible things, regardless of how generated, stored
20   or maintained, which any party claims in good faith to be entitled to protection, including information
21   disclosed in interrogatory responses; documents identified and/or produced in response to requests for
22   production; deposition testimony; and other information and/or documents and things which any party
23   receives, produces, exchanges or discovers in connection with this action, including during its pre-
24   litigation investigation as well as during discovery and investigation which continue during the course
25   of the litigation, and specifically including materials falling within this definition which may have been
26   received, produced, exchanged or discovered by any party prior to the date this Stipulation is fully
27   executed, as well as extracts, abstracts, copies and summaries thereof.
28



                                                        -2-


                                                                                  STIPULATED PROTECTIVE ORDER
 1             3.     LIMITATIONS ON USE OF MATERIAL DESIGNATED "CONFIDENTIAL"
 2             (a)   Information designated "Confidential" shall be used by the parties and their agents,
 3   employees, representatives, consultants and experts, solely in connection with this litigation, and not for
 4   any other purpose, including not for any other business, commercial, competitive or litigative purpose.
 5             (b)    No copies, extracts or summaries of any "Confidential" material shall be made except by
 6   or on behalf of counsel for use solely in connection with and during the duration of this litigation. All
 7   such copies, extracts or summaries shall be treated as "Confidential" material, and none shall be

 8   delivered, exhibited to, disclosed or distributed to any person or entity except as specifically provided
 9   herein.
10             (c)    This Stipulated Protective Order is intended solely to facilitate the preparation for trial
11   and/or appeal of this action, and nothing herein shall be construed as an admission or agreement by any
12   party that "Confidential" material hereunder constitutes confidential or proprietary material.
13             (d)    Nothing in this Stipulated Protective Order shall be deemed to preclude the parties from
14   seeking permission of the Court to disclose information which has been designated "Confidential" by
15   one or more parties to this litigation on the ground that such material is in fact not confidential.
16             (e)    If any party seeks to file a motion on this issue, the parties agree the party seeking
17   disclosure of material asserted to be "Confidential" may, with Court approval, file such a motion on
18   shortened time.
19             4.     DESIGNATING "CONFIDENTIAL" PROTECTED MATERIAL
20             (a)     WRITTEN       and ELECTRONICALLY GENERATED, STORED AND/OR
21   MAINTAINED MATERIALS
22             A party may, in good faith, designate documents, materials and other written materials as
23   described in Paragraph 2, above, as "Confidential" (including but not limited to written information and
24   materials produced in written discovery responses, as well as electronically generated, stored and/or
25   maintained materials), by prominently marking the material "CONFIDENTIAL:                     PRODUCED
26   PURSUANT TO PROTECTIVE ORDER" at the time such material is produced. A party may also, in
27   good faith, designate such material "Confidential" in a timely manner after it becomes known to the
28   party seeking protection that written and/or electronic materials asserted to be "Confidential" have


                                                         -3-


                                                                                   STIPULATED PROTECTIVE ORDER
 1   become known to or have come into the possession of another party to this litigation, or to another party's
 2   agents, employees, representatives, consultants and/or experts.
 3          (b)      DEPOSITION TESTIMONY AND EVIDENCE

 4          A party may, in good faith, designate deposition testimony and/or evidence produced at
 5   deposition as "Confidential" by orally making this designation on the record either at the commencement
 6   of the deposition, at the time "Confidential" testimony is given and/or "Confidential" evidence is shown
 7   to a witness and/or marked as an Exhibit, and/or before the end of that day's questioning. Following
 8   such designation, the court reporter shall mark "Confidential" on the outside of each such transcript and
 9   on all portions thereof containing the "Confidential" testimony and/or evidence.
10          (c)      TRIAL AND MOTION TESTIMONY AND EVIDENCE
11          If, during trial or in connection with any motion or other court proceeding, a party intends to
12   offer into evidence or to otherwise disclose, discuss, or examine a witness as to "Confidential" material,
13   counsel for the party seeking disclosure shall so inform counsel for the party to which the material relates
14   (the "affected party"), a reasonable time in advance of such proposed action in order that counsel for
15   affected party may take timely action to preserve the confidentiality of the material and the other rights
16   of the affected party. No potentially public court documents (such as trial briefs, moving papers,
17   proposed jury instructions or other documents filed or lodged with the Court) shall refer to or disclose
18   any "Confidential" material unless such documents are filed under seal with the Court, or unless the
19   confidentiality of such information has been removed by agreement of counsel, or unless counsel for the
2o   party seeking disclosure has previously obtained a valid Order of this Court permitting, and describing
21   the extent of, such disclosure, discussion or examination at trial.
22          5.       PERMISSIBLE DISTRIBUTION OF "CONFIDENTIAL" MATERIAL
23          "Confidential" material may be inspected by, disclosed, exhibited or distributed to the following
24   persons only:
25          (a) Counsel for the parties and their support staff, including paralegal assistants, law clerks and
26   clerical employees of counsel engaged in the preparation of this action for trial and/or appeal;
27

28



                                                        -4-


                                                                                   STIPULATED PROTECTIVE ORDER
 1             (b) Deponents, in preparation for and/or during the course of their depositions; deposition

 2   notaries and court reporters, and their staffs, as necessary only to produce or copy the transcript of this

 3   deposition;

 4             (c)    Independent experts, consultants, investigators and advisors employed or retained by

 5   counsel to perform investigative work, research, analysis or other service necessary to the preparation of

 6   this action for trial and/or appeal;
 7             (d)    Parties, including executives, officers and employees of a party, engaged in assisting

 8   counsel in this litigation, but only to the extent such material is relevant to said person's work in this

 9   action.

10             6.     STORAGE OF "CONFIDENTIAL" MATERIAL DURING LITIGATION

11             (a)    All "Confidential" material shall be kept in secure facilities at the offices of counsel for

12   each party hereto during the pendency of this litigation.

13             (b)    Counsel for each party hereto agrees to ensure that if "Confidential" material is provided

14   to other persons or entities, such as consultants, experts, advisors and investigators, as permitted

15   hereunder, the "Confidential" material shall be securely stored in the office of said consultant, expert,

16   advisor or investigator so that the material is available only to those persons properly having access to

17   the material pursuant to the terms of this Stipulated Protective Order.

18             (c)   All parties, their counsel, and the consultants, experts, advisors, investigators and others

19   who have permissibly received "Confidential" material hereunder, acknowledge they are bound by this

20   Stipulated Protective Order and submit to the jurisdiction of this Court for purposes of enforcing this

21   Order.

22             (d)   If a party or its counsel, or a permissible outside recipient, (the "receiving party") learns
23   "Confidential" material has been disclosed to any person or entity, through inadvertence or in any

24   circumstance not authorized hereunder, the receiving party must immediately notify all counsel in

25   writing of the unauthorized disclosure and to whom or what it was made, must use its best efforts to

26   retrieve all copies of improperly distributed "Confidential" material.

27

28



                                                         -5-


                                                                                    STIPULATED PROTECTIVE ORDER
 1          7.      RETURN        OF    "CONFIDENTIAL"             MATERIAL       AT    CONCLUSION          OF
 2   LITIGATION
 3          Within thirty (30) days of the final determination of this action, all persons (excluding court
 4   personnel) to whom documents containing "Confidential" material have been disclosed, exhibited,
 5   provided, produced, disseminated or received in any manner, including electronic transmission, (the
 6   "recipient"), including abstracts, extracts, summaries and copies thereof, shall destroy or return all such
 7   material to counsel for the party which originally designated the material "Confidential".
 8


 9          IT IS SO STIPULATED BY THE PARTIES:
10

11   Dated: January 17,2019                                     Is/ John Carty
                                                              John Carty
12
                                                              Attorney for PLAINTIFFS
13

14
     Dated: January 23, 2019                                    Is/ Brian Dolin
15                                                            Brian Dolin
                                                              Attorneys for Defendant
16                                                            SAFEWAY INC. (erroneously sued herein as
                                                              SAFEWAY INC., dba SAFEWAY)
17

18

19

20

21

22

23

24


25

26

27

28



                                                        -6-


                                                                                  STIPULATED PROTECTIVE ORDER
 1
     Karen L. Jacobsen            (CSB #125684)
 2
     Brian P. Dolin               (CSB #182971)
     JACOBSEN & McELROY PC
 3   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 4   Tel. (916) 971-4100
 5
     Fax      (916) 971-4150
     E- Mai 1 :    kj acobsen®j acobsenmcelroy. com
 6                    bdolin®jacobsenmcelroy.com

 7   Attorneys for Defendant
     SAFEWAY INC. (erroneously sued
 8
     herein as SAFEWAY INC., dba SAFEWAY)
 9


10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13   RUDOLPH LEON and SUSAN LEON,                   Case No.: 2:18-CV-01696-JAM-DB
14
                      Plaintiffs,                   ACTION FILED: 05/09/18
15
           vs.                                      ORDER ON STIPULATION FOR
16                                                  PROTECTIVE ORDER
     SAFEWAY INC., dba Safeway; and
17
     DOES 1-25, inclusive,
18
                      Defendants.
19

20

21         This court, having reviewed the Stipulation for Protective Order
22   submitted by Defendant SAFEWAY INC.                 (attached hereto as Exhibit A) and
23   stipulated by the parties, and good cause appearing, hereby orders:
24         1) That a protective order shall govern disclosure and production

25               of      proprietary     information,          trade      secrets       and      other
26               confidential research, development and commercial documents and
27               information,       pursuant   to        the   Stipulated      Protective        Order
28               executed by the parties.

                                                   -1-
                                                                         Case No.: STK-CV-UPI-2018-5406
                                                    [PROPOSED]ORDER ON STIPULATION FOR PROTECTIVE ORDER
 1        2)   Counsel requesting documents be filed with the Court shall file
 2             said documents conditionally under seal until further order of

 3             the Court.   The party who requests the document be filed under
 4             seal shall prepare the necessary order in compliance with Local
 5             Rule 141.

 6

 7
     Dated:
 8

 9

10

11


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -2-
                                                               Case No.: STK-CV-UPI-2018-5406
                                          [PROPOSED)ORDER ON STIPULATION FOR PROTECTIVE ORDER
